DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received on 17 May 2021. Claims 1, 2, 4-29 are pending. Claims 26-29 are withdrawn as non-elected.
Election/Restrictions
Applicant's election with traverse of claims 1, 2, and 4-25 in the reply filed on 17 May 2021 is acknowledged.  The traversal is on the ground(s) that certain of the prior art features differ allegedly from those claimed.  This is not found persuasive because the instant claims do not make a contribution over the prior art, as was noted in the requirement for restriction mailed 02 April 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations identified as invoking 35 USC 112(f) are as follows:
First thermal insulating means, found in claim 1 and described in paragraphs 0040 and 0041 of the disclosure.
Cooling means, found in in claim 5 and described in paragraph 0030 of the disclosure.
Second heat means, found in claim 20 and described in paragraph 0046.
Second thermal insulating means found in claim 21 and described in paragraph 0047.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 6,394,783 to Dalgewicz, III et al. (‘783 hereafter), made of record per applicant disclosure in view of United States Patent 3,832,102 to John D. Alroy (‘102 hereafter).
Regarding claim 1, ‘783 teaches the mould suitable for thermoforming a product from a heated plastic film, comprising a base plate and a plurality of forming areas, wherein each forming area comprises: a cavity in the base plate (FIG 2 item 80);a forming sleeve (FIG 4 item 310 side walls); a forming base (FIG 4 item 310 base); and first heat means (FIG 4 item 350), the forming sleeve being placed in the cutting sleeve, and the forming base  being placed in the forming sleeve, wherein the first heat means comprise a first heating element, wherein the first heating element is placed at a surface of the forming sleeve  or within the forming sleeve and is configured to heat the forming sleeve (FIG 4 item 350), and/or first thermal insulating means, wherein the first thermal insulating means are configured to block or limit a heat flow from the forming sleeve and/or from the forming base towards the base plate and/or towards the cutting sleeve and/or towards a knock-out pin underneath the forming base; so that each forming area comprises first heat means for heating or keeping heated the forming sleeve relative to the base plate (C5L32-C5L50).  ‘783 does not teach a cutting sleeve. 
In the same field of endeavor, molding, ‘102 teaches a cutting sleeve; wherein the cutting sleeve has a jacket-like shape, the cutting sleeve being placed in the base plate cavity (FIG 3a item 70a) for the benefit of combining molding and trimming operations. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘783 with those of ‘102 for the benefit of increasing efficiency and throughput.
Regarding claim 2, ‘783 teaches the mould suitable for thermoforming a product from a heated plastic film, comprising a base plate and a plurality of forming areas, wherein each forming area comprises: a cavity in the base plate; a forming base; and heat means, wherein the cutting sleeve has a jacket-like shape, the cutting sleeve being placed in the base plate cavity, , and the forming base being placed in the forming sleeve, wherein the heat means comprise a heating element, wherein the heating element is placed at a surface of the forming base or within the forming base or underneath the forming base, and is configured to heat the forming base, and/or first thermal insulating means, wherein the first thermal insulating means are configured to block or limit a heat flow from the forming sleeve and/or from the forming base towards the base plate and/or towards the cutting sleeve and/or towards a knock-out pin underneath the forming base; so that each forming area comprises first heat means for heating or keeping heated the forming base relative to the base plate FIG 2 item 80, FIG 4 items 310 and 350, C5L32-C5L50). ‘783 does not teach a cutting sleeve.  
In the same field of endeavor, molding, ‘102 teaches a cutting sleeve; wherein the cutting sleeve has a jacket-like shape, the cutting sleeve being placed in the base plate cavity (FIG 3a item 70a) for the benefit of combining molding and trimming operations. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘783 with those of ‘102 for the benefit of increasing efficiency and throughput.
Regarding claim 4, ‘783 teaches the mould wherein the first heat means are configured to realize temperature differences in the forming sleeve in a longitudinal direction of the forming sleeve during forming of the product (C5L32-C5L50). 
Regarding claim 5, ‘783 teaches the mould further comprising cooling means for cooling the base plate (C5L32-C5L50).
Regarding claim 6, ‘783 teaches the mould wherein the first heating element lies against the forming sleeve and/or wherein the first heating element and the first thermal insulating means are configured to heat the forming sleeve or keep it warm in non-uniform manner in a longitudinal direction thereof (C5L32-C5L50).  
Regarding claim 7, ‘783 teaches the mould wherein the mould comprises both said first thermal insulating means and said first heating element per forming area, wherein the first thermal insulating means are configured to block or limit a heat flow coming from the first heating element and directed away from the forming sleeve (C5L32-C5L50).
Regarding claim 8, ‘783 teaches the mould wherein the first thermal insulating means comprise a first thermal insulator which, preferably together with the forming sleeve, encloses or surrounds the first heating element (C5L32-C5L50).
Regarding claim 9, ‘783 teaches the mould wherein the first heating element takes a jacket-like or annular form and is placed around or in the forming sleeve, wherein the first thermal insulator comprises a jacket-like or annular element which is placed around the first heating element (C5L32-C5L50). ‘783 teaches that it is known to arrange the insulating and heating elements to accommodate the needs of crystallinity of the article molded. 
Regarding claim 10, ‘102 teaches the mould wherein the cutting sleeve lies against the base plate (FIG 3a item 70a) for the benefit of combining molding and trimming operations. A person having ordinary skill in the art at the time of invention would have been motivated to 
Regarding claim 11, ‘783 teaches the mould wherein the first thermal insulator is situated between the cutting sleeve and the forming sleeve (C5L32-C45L50).
Regarding claim 12, ‘783 teaches the mould wherein the forming sleeve is elongate and wherein the first thermal insulating means further comprise a spacer element for holding the forming sleeve at a distance relative to the cutting sleeve or base plate transversely of a longitudinal direction of the forming sleeve (FIG 4a item 310 and C5L32-C5L50).  
Regarding claim 14 ‘783 teaches the mould wherein the first thermal insulating means comprise a hollow air cylinder formed between the forming sleeve and cutting sleeve and/or between the forming sleeve and the base plate (FIG 4a items 330).
  Regarding claim 15, ‘783 teaches the mould wherein the forming sleeve and/or the cutting sleeve is provided with a recess in transverse direction for forming the hollow air cylinder (FIG 4a item 330).  
Regarding claim 16, ‘783 teaches the mould wherein the forming sleeve comes into contact with the cutting sleeve or the base plate at a contact surface (FIG 4a items 310, 320, 340).
Regarding claim 17, ‘783 teaches the mould wherein the contact surface is annular or jacket-like (FIG 4a item 310).
Regarding claim 18, ‘783 teaches the mould wherein there are a plurality of individually separate contact surfaces in the peripheral direction (FIG 3A item 210).
Regarding claim 19, ‘783 teaches the mould wherein the contact surface or the contact surfaces is or are situated in the vicinity of an outer surface of the base plate directed toward a designated plastic film position (FIG 4a item 310).
Regarding claim 20, ‘783 teaches the mould wherein each forming area further comprises a forming base placed in the forming sleeve and second heat means for heating or keeping heated the forming base relative to a knock-out pin and/or the base plate, preferably such that the temperature of the part of the film which lies against the forming base during cooling remains above the glass temperature of the plastic long enough to obtain a product with an at least partially crystalline structure (FIG 4a item 310, C5L32-C5L50).
Regarding claim 21, ‘783 teaches the mould wherein the second heat means comprise at least one from the group consisting of second thermal insulating means and a second heating element, wherein the second thermal insulating means are configured to block or limit a heat flow directed away from the forming base and film and wherein the second heating element is placed in the vicinity of the forming base and is configured to heat it (C5L32-C5L50).
Regarding claim 22, ‘783 teaches the mould wherein the second heating element lies against the forming base (C5L32-C5L50). {1838671;)5
Regarding claim 25, ‘783 teaches the mould comprising one or more sensors for detecting a temperature in the forming base and/or forming sleeve of one or more forming areas (C5L51-C5L60).  
Claims 13, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘783 in view of ‘102 as applied to claims 12 and 22 above, and further in view of United States Patent 3,947,205 to Bryant Edwards (‘205 hereafter).
Regarding claim 13, ‘783 in view of ‘102 do not teach an o-ring. In the same field of endeavor, molding, ‘205 teaches the mould wherein the spacer element comprises an O-ring (FIG 2 item 66) for the purpose of insulating mold parts. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘783 in view of ‘102 with those of ‘205 for the benefit of insulating abuting mold parts.
Regarding claim 23, ‘783 in view of ‘102 does not teach a knowck out pin. In the same field of endeavor, molding, ‘205 teaches the mould wherein the forming base is moveable for the purpose of knocking out a product and wherein each forming area comprises a knock- out pin for moving the forming base for the purpose of said knocking out (FIG 2 item 84) for the benefit of demolding finished articles. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘783 in view of ‘102 with those of ‘205 for the benefit of demolding articles.
Regarding claim 24, ‘783 teaches the mould wherein the second insulating means comprise a second thermal insulator which is placed between the forming base and the knock-out pin (C5L32-C5L50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743